ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: The respondent, who had never handled a drug matter and had little experience defending criminal cases, agreed to represent a client appealing his drug conviction. After filing the appellate record, the respondent abandoned the appeal because he inaccurately determined no ap-pealable issues existed. The respondent did not consult with or inform his client about the decision to waive the appeal, and the respondent never responded to a series of letters from the client inquiring about the case. The respondent's actions prompted the Court of Appeals to dismiss the appeal. -
Violations: By failing to file an appeal on his client's behalf, the respondent violated Ind.Professional Conduct Rule 1.1, which requires that an attorney provide competent representation. By failing to file timely the appellate record, the respondent violated Prof.Cond.R. 1.3, which requires an attorney act with reasonable diligence and promptness. By failing to convey information about the status of the case to the client, the respondent violated ProfCond.R. 1.4(a), which requires that *162an attorney ensure that the client is reasonably informed about the status of the representation. By failing to consult with his client about the appeal and, particularly, the waiver of the appeal, the respondent violated ProfCond.R. 1.4(b), which requires that an attorney explain matters to the extent reasonably necessary to permit the client to make informed decisions regarding the representation.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.